Title: From John Adams to Thomas Jefferson, 30 November 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      Grosvenor Square Nov. 30th. 1786
     
     By Dr Gibbon a young Gentleman of Philadelphia whom I beg Leave introduce to you, I have the Honour to send you a few more Copies of the Prussian Treaty: and to inclose in this, a Resolution of Congress of september 26. annulling Mr Lambs Commission & Instructions. Mr Jay desires me to transmit it to him, and although I hope Mr Lamb is on his Passage to New York or already arrived there, it is proper to send it along to Mr Charmichael who will be so good as to convey it, if Mr Lamb should not be departed. The favour of transmitting it to him let me ask of you.
     You ask me in your last Letter my Opinion who should be sent to exchange the Treaty with Morocco? I am content that either Mr Barclay or Mr Franks should go, or to leave it to Mr Barclay to go in Person or send Mr Franks as you shall judge best. But I wonder the Treaty has not arrived, to you.
     Dont be allarmed at the late Turbulence in New England, The Massachusetts assembly had in its Zeal to get the better of their Debt, laid on a Tax, rather heavier than the People could bear. but all will be well, and this Commotion will terminate in additional Strength to Government.
     With great and sincere Esteem, I have the / Honour to be, sir your most obedient and / humble servant
     
      John Adams
     
    